* Certiorari denied April 26, 1937.
Counsel for defendant-appellee, on application for rehearing, claim that we are in error in stating, in our opinion, that at the time the premises of plaintiff were rented to Schmidt under the original lease, there was already in existence an agreement on the part of plaintiff to rent the adjoining premises to the Standard Oil Company, whereas the fact is that the lease granted to the Standard Oil Company was executed on March 25, or one day after the lease was made with Schmidt. Counsel misconstrue the wording of the opinion. We did not say that, at the time the property was rented to Schmidt, the lease with the Standard Oil Company had been executed, but we did find that at that time there was in existence an agreement to rent the adjoining premises to the Standard Oil Company. This fact is evidenced by a clause inserted in the Schmidt lease, which reads:
"The lessee is aware of and has full detailed knowledge of the arrangements with, and leasing of the space in front of the above premises together with a portion of the front office to the Standard Oil Company of La. for the purpose of conducting a gasoline, oil and Service *Page 839 
Station and other business incidental thereto, and agrees to cooperate with them in a harmonious use of the entire property."
The rehearing applied for is refused.
Rehearing refused.